                   IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                                 \
                                CASE NO.: 5:18-cv'-550


 TRACIE TALLEY f/k/a TRACIE JONES,                )
 DEMORRIS WALTERS, SHANTE                         )
 PRUITT, MEGAN LUCKEY, and LATOYA                 )
 GLOVER, on behalf of themselves and all          )
 other similarly situated,                        )                             ORDER
                                                  )
             Plaintiffs,                          )
                                                  )
             V.                                   )
                                                  )
 LINCOLN PROPERTY COMPANY,                        )
 LINCOLN PROPERTY COMPANY                         )
 MANAGER, INC., GREYSTONE WW                      )
 COMPANY, LLC d/b/a GREYSTONE AT                  )
 WIDEWATERS, STERLING FOREST                      )
 ASSOCIATES, LLC d/b/a VERT@SIX                   )
 FORKS, INMAN PARK INVESTMENT                     )
 GROUP, INC. d/b/aINMANPARK                       )
 APARTMENTS                                       )
                                                  )
             Defendants.                          )
                                                  )

       THIS MATIER came before the Court upon the parties' Joint Motion for Indicative Ruling

Based on Tentative Settlement Occurring During Pendency of Appeal, in which the parties ask

this Court to indicate its willingness to rule on a forecast motion for approval of a proposed class

actimJ settlement if this matter were to be remanded by the Court of Appeals.

       Having carefully considered the Parties' Motion the Court finds, that the forecast motion

to approve class action settlement and for related relief from judgment raises a substantial issue

that this Court will consider if this matter is remanded by the Court of Appeals.
       IT IS THEREFORE ORDERED THAT this Court indicates its willingness to entertain the

forecast motion for approval of proposed class action settlement and that Plaintiffs are directed to

provide a copy of this Order to the Clerk of the Court of Appeals.

       This the _1£.._ day of   M~             , 2021.

                                                /1        £\9-....JL,.A
                                              The f-Ion. James C. De\rer, III
                                              United States District Judge




                                                 2
